 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TREYMAYNE DEON CARROLL,                           No. 2:17-cv-0862 JAM DB P
12                       Plaintiff,
13           v.                                         ORDER
14    SPEARMAN, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner who was proceeding pro se and in forma pauperis with a civil

18   rights action under 42 U.S.C. § 1983. Plaintiff claims officials at High Desert State Prison failed

19   to provide him with safe living conditions in violation of the Americans with Disabilities Act,

20   used excessive force, and retaliated against him. On April 17, 2019, the District Judge adopted

21   the undersigned’s recommendation that this action be dismissed for failure to file an amended

22   complaint, judgment was entered, and this case was closed. (ECF Nos. 28, 29.) Presently before

23   the court is plaintiff’s motion for an extension of time to file an amended complaint and request

24   for the appointment of counsel. (ECF No. 30.) It is not immediately clear from plaintiff’s filing

25   whether he is aware that judgment has been entered in this action. The court will not consider

26   reopening this action until such time as plaintiff files a proposed amended complaint, along with a

27   motion to reopen this action or a motion for relief from judgment.

28   ////
                                                       1
 1             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for an extension of time

 2   to file an amended complaint and motion to appoint counsel (ECF No. 30) is denied without

 3   prejudice.

 4   Dated: May 20, 2019

 5
                                                          /s/ DEBORAH BARNES
 6                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14
     DLB:12
15   DLB:1/Orders/Prisoner-Civil Rights/carr0862.reopen


16

17

18

19

20

21

22

23

24

25

26

27

28
                                                             2
